Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/22.


Claim Objections
Claim 19 is objected to because of the following informalities:  “release film” should be replaced with “a release film.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 recites “configured to the air to flow out.”  This limitation is entirely unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lockett et al. (US 2013/0264751).
*The composite is not part of the system because it’s considered material to be worked upon.*
As to claims 1, 2 and 6, Lockett discloses a reusable (para 51) caul 26 for debulking a composite part, the caul comprising: a first surface having a curvature (fig 6) complementary to a shape of the composite part; a second surface opposite the first surface; and a plurality of perforated through-holes 48 extending from the first surface to the second surface to allow air to flow from the first surface to the second surface during debulking (figs 1-7, para 24-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lockett as applied to claim 1 above, and further in view of Blanton et al. (US 2008/0060755).
Lockett does not discloses the caul plate being made and;/or coated with silicone.
Blanton discloses that using silicone for a caul plate is well-known in the art and does not bond with matrix material (para 42). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lockett such that the caul is made from and/or coated with a chemically inert material such as silicone as taught by Blanton above as such is known in the art and achieves the advantages detailed above.

Claim 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockett in view of Sekido et al. (US 2006/0125155).
As to claims 13, 14, and 18, Lockett discloses a system for debulking a composite part, the system comprising: a caul 26 that’s reusable (para 51) comprising: a first surface having a curvature (fig 6) complementary to a shape of the composite part; a second surface opposite the first surface (fig 3-5); and a plurality of through-holes that are perforations 48 extending from the first surface to the second surface to allow air to flow through the caul from the first surface to the second surface during debulking (fig 3-5); a porous sheet 25 adjacent the second surface, the porous sheet 25 (required to be porous for resin flow) configured to the air to flow out of the plurality of through-holes; a vacuum bag 28 enclosing the caul, the porous sheet, and the composite part; and a vacuum source (inherent due to vacuum conditions) configured to draw the air from the composite part, through the through-holes of the caul, and through the porous sheet (figs 1-7, para 24-47).
Lockett does not disclose that the vacuum source is a vacuum pump.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lockett such that the vacuum source is a vacuum pump as taught by Sekido (para 71 103, 117, pump 11) as such is a known and conventional means of evacuating, and effectively maintains vacuum conditions (para 124).

As to claim 20, Lockett discloses a tool 58 configured to be positioned adjacent the composite part, the caul being configured to be positioned adjacent the composite part opposite the tool (fig 6, para 34).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lockett and Sekido as applied to claim 1 above, and further in view of Blanton et al. (US 2008/0060755).
Lockett does not discloses the caul plate being made and;/or coated with silicone.
Blanton discloses that using silicone for a caul plate is well-known in the art and it does not bond with matrix material (para 42). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lockett and Sekido such that the caul is made from and/or coated with a chemically inert material such as silicone as taught by Blanton above as such is known in the art and achieves the advantages detailed above.

Claim 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2015/01025535) in view of Ashton et al. (US 2009/0072429).
As to claims 1-4 and 6, Lutz discloses a reusable caul 20 for debulking a composite part, the caul coated with an inert material (para 28, PTFE) comprising: a first surface having a shape complementary to a shape of the composite part; a second surface opposite the first surface (fig 1); and a plurality of evenly-spaced (fig 3) perforation through-holes 50 extending from the first surface to the second surface to allow air to flow from the first surface to the second surface during debulking (figs 1, 3-6, para 17-32). 
While Lutz discloses that the caul can be of any suitable shape (para 29), Lutz does not expressly disclose that the first surface has a shape that is curved to be complementary to the shape of the composite.  Ashton discloses that the surface of caul plate can be flat or curved (para 6).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lutz such that the first surface has a curvature complementary to the shape of the composite part as taught by Ashton above as doing such allows the caul to conform to the curvature of the composite.  Additionally, changes in shape are obvious absent unexpected results presented by the applicant. MPEP 2144.04.


Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2015/0102535) in view of Ashton et al. (US 2009/0072429) and Sekido et al.
As to claims 13-16, 18 and 19, Lutz discloses a system for debulking a composite part, the system comprising: a reusable, caul 20 coated with chemically inert PTFE, comprising: a first surface having a shape complementary to a shape of the composite part; a second surface opposite the first surface (fig 1); and a plurality of perforations that are evenly-spaced through-holes 50 (fig 3) extending from the first surface to the second surface to allow air to flow through the caul from the first surface to the second surface during debulking; a porous release sheet 24 (para 31) adjacent the second surface, the porous sheet configured to the air to flow out of the plurality of through-holes (para 31, release sheet can be breather layer); a vacuum bag 16 enclosing the caul, the porous sheet, and the composite part; and a vacuum source configured to draw the air from the composite part, through the through-holes of the caul, and through the porous sheet (fig 1, 3-7, para 17-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lutz such that the first surface has a curvature complementary to the shape of the composite part as taught by Ashton above as doing such allows the caul to conform to the curvature of the composite.  Additionally, changes in shape are obvious absent unexpected results presented by the applicant. MPEP 2144.04.
Lutz does not disclose that the vacuum source is a vacuum pump.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lutz such that the vacuum source is a vacuum pump as taught by Sekido (para 71, 103, 117, pump 11) as such is a known and conventional means of evacuating, and effectively maintains vacuum conditions (para 124).
As to claim 20, Lutz discloses a tool 14 configured to be positioned adjacent the composite part, the caul being configured to be positioned adjacent the composite part opposite the tool (fig 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748